 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between bluebird bio, Inc., a
Delaware corporation (the “Company”), and James DeTore (the “Executive”) and is
made effective as of October 20, 2014 (the “Effective Date”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.     Employment.

(a)         Term. The term of this Agreement shall commence on or before
November 10, 2014, on a date to be mutually agreed to by Executive and the
Company and shall continue until terminated in accordance with the provisions of
Section 3 (the “Term”). The actual first day of Executive’s employment shall be
referred to as the “Start Date”.

(b)         Position and Duties. During the Term, the Executive shall serve as
the Chief Financial Officer, Principal Financial Officer and Treasurer of the
Company, and shall have supervision and control over and responsibility for the
day-to-day business and affairs of the Company and shall have such other powers
and duties as may from time to time be prescribed by the Chairman of the Board
of Directors of the Company (the “Board”), the Chief Executive Officer of the
Company (the “CEO”) or other authorized executive, provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time. The Executive shall report to the CEO. The Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

2.     Compensation and Related Matters.

(a)         Base Salary. During the Term, the Executive’s initial annual base
salary shall be $320,000. The Executive’s base salary shall be redetermined
annually by the Board or the Compensation Committee. The annual base salary in
effect at any given time is referred to herein as “Base Salary.” The Base Salary
shall be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b)         Incentive Compensation. During the Term, the Executive shall be
eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be thirty-five percent (35%) of his Base Salary. To
earn incentive compensation, the Executive must be employed by the Company on
the day such incentive compensation is paid.

(c)         Signing Bonus. On or about the first payroll period following the
Start Date, the Company shall pay Executive a signing bonus of $50,000 (the
“Signing Bonus”). If Executive resigns from employment with the Company without
Good Reason or is terminated for Cause within one year of the Start Date,
Executive will be obligated to repay the Signing Bonus to the Employer within
thirty days of Executive’s termination.

 

--------------------------------------------------------------------------------

 

(d)         Equity. The Executive shall be awarded an option to purchase 100,000
shares of the Common Stock of the Company at an exercise price equal to the
closing price of the Company’s common stock on the NASDAQ Global Select Market
on the first trading day of the first calendar month following the Executive’s
date of hire and to be memorialized in an Incentive Stock Option Agreement
pursuant to the Company’s 2013 Stock Option and Incentive Plan.

(e)         Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

(f)         Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(g)         Vacations. During the Term, the Executive shall be entitled to
accrue paid vacation in accordance with the Company’s applicable policy.

3.     Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)         Death. The Executive’s employment hereunder shall terminate upon his
death.

(b)         Disability. The Company may terminate the Executive’s employment if
he is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

(c)         Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause by a vote of the Board at a meeting
of the Board called and held for such purpose. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s dishonest statements or acts with
respect to the Company, any affiliate of the Company or any of the Company’s
current or prospective customers, suppliers, vendors or other third parties with
which such entity does business; (ii) the Executive’s commission of a felony or
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud;
(iii) the Executive’s failure to perform his assigned duties to the reasonable
satisfaction of the Company, which failure, if curable, continues, in the
reasonable judgment of the Company, after written notice given to the Executive
by the Company; (iv) the Executive’s gross negligence, willful misconduct or
insubordination with respect to the Company or any affiliate of the Company; or
(v) the Executive’s violation of any provision of any agreement(s) between the
Executive and the Company relating to noncompetition, nondisclosure and/or
assignment of inventions.

2

--------------------------------------------------------------------------------

 

(d)         Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)         Termination by the Executive. The Executive may terminate his
employment hereunder at any time for any reason, including but not limited to
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express written consent: (i) a material diminution in the Executive’s
responsibilities, authority and function; (ii) a material reduction in the
Executive’s Base Salary except pursuant to a salary reduction program affecting
substantially all of the employees of the Company, provided, that it does not
adversely affect the Executive to a greater extent than other similarly situated
employees and, provided further, that any reduction in the Executive’s Base
Salary of more than ten percent (10%) shall constitute Good Reason; (iii) a
material change of more than 30 miles in the geographic location at which the
Executive must provide services to the Company (except for required travel on
Company business to an extent substantially consistent with the Executive’s
usual business travel obligations); or (iv) the material breach by the Company
of the Company’s equity incentive plan or the stock option agreement governing
the stock option granted to the Executive in connection with his hire (as
described in the Offer Letter) or any other material agreement between the
Executive and the Company, if any, concerning the terms and conditions of the
Executive’s employment, benefits or compensation. “Good Reason Process” shall
mean that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”) to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(f)         Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)         Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, (A) in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement, and (B) in the event that the
Company terminates the Executive’s employment without Cause under Section 3(d),
the Company may unilaterally accelerate the Date of Termination to any earlier
effective date provided that the Company continues to pay the Executive the Base
Salary for the 30-day period immediately following the date on which a Notice of
Termination is given to the Executive.

3

--------------------------------------------------------------------------------

 

4.     Compensation Upon Termination.

(a)         Termination Generally. If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(c) of this Agreement) and unused vacation
that accrued through the Date of Termination on or before the time required by
law but in no event more than 30 days after the Executive’s Date of Termination;
and (ii) any vested benefits the Executive may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).

(b)         Termination by the Company Without Cause or by the Executive with
Good Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release:

(i)         the Company shall pay the Executive an amount equal to one times the
Executive’s Base Salary (the “Severance Amount”); and

(ii)        if the Executive was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iii)       the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(iv)       The receipt of any severance payments or benefits pursuant to
Section 4 will be subject to Executive not violating the Restrictive Covenant
Agreement referenced in Section 7 of this Agreement and attached hereto as
Exhibit A, the terms of which are hereby incorporated by reference. In the event
Executive breaches the Restrictive Covenant Agreement, in addition to all other
legal and equitable remedies, the Company shall have the right to terminate or
suspend all continuing payments and benefits to which Executive may otherwise be
entitled pursuant to Section 4 without affecting the Executive’s release or
Executive’s obligations under the Separation Agreement and Release.

5.     Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly

4

--------------------------------------------------------------------------------

 

supersede, the provisions of Section 4(b) regarding severance pay and benefits
upon a termination of employment, if such termination of employment occurs
within 12 months after the occurrence of the first event constituting a Change
in Control. These provisions shall terminate and be of no further force or
effect beginning 12 months after the occurrence of a Change in Control.

(a)         Change in Control. During the Term, if within 12 months after a
Change in Control, the Executive’s employment is terminated by the Company
without Cause as provided in Section 3(d) or the Executive terminates his
employment for Good Reason as provided in Section 3(e), then, subject to the
signing of the Separation Agreement and Release by the Executive and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination,

(i)         the Company shall pay the Executive a lump sum in cash in an amount
equal to one times the Executive’s current Base Salary (or the Executive’s Base
Salary in effect immediately prior to the Change in Control, if higher); and

(ii)        notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all stock options and other
stock-based awards granted to the Executive after the date of this Agreement
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the Date of Termination. The treatment of stock options and other stock-based
awards held by the Executive as of the date of this Agreement shall be governed
by the terms of the applicable option agreement or other stock-based award
agreement; and

(iii)       if the Executive was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iv)       The amounts payable under this Section 5(a) shall be paid or commence
to be paid within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)         Additional Limitation.

(i)         Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

(A)         If the Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

(B)         If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the federal, state, and local income and employment taxes
on the amount of

5

--------------------------------------------------------------------------------

 

the Severance Payments which are in excess of the Threshold Amount, then the
Severance Payments shall be reduced (but not below zero) to the extent necessary
so that the sum of all Severance Payments shall not exceed the Threshold Amount.
In such event, the Severance Payments shall be reduced in the following order:
(1) cash payments not subject to Section 409A of the Code; (2) cash payments
subject to Section 409A of the Code; (3) equity-based payments and acceleration;
and (4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

(ii)       For the purposes of this Section 5(b), “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.

(iii)     The determination as to which of the alternative provisions of
Section 5(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of
Section 5(b)(i) shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

(b)         Definitions. For purposes of this Section 5, the following terms
shall have the following meanings:

“Change in Control” shall mean “Sale Event,” as such term is defined in the
Company’s 2013 Stock Option and Incentive Plan.

6.     Section 409A.

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

6

--------------------------------------------------------------------------------

 

(b)         All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)         To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)         The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7.     Confidential Information, Noncompetition and Cooperation. The Executive
agrees to terms of the Assignment of Invention, Nondisclosure and Noncompetition
Agreement (“Restrictive Covenant Agreement”) attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference as material terms of this
Agreement.

8.     Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

9.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

10.   Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

11.   Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company

7

--------------------------------------------------------------------------------

 

of all payments due him under this Agreement, the Company shall continue such
payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).

12.   Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13.   Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14.   Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15.   Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

16.   Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

17.   Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

18.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

19.   Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

20.   Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BLUEBIRD BIO, INC.

 

 

By:

 

/s/ Jason F. Cole

Its:

 

Senior Vice President, General Counsel

 

/s/ James De Tore 

James DeTore

 

 

 

[Signature Page to the Employment Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Restrictive Covenant Agreement

 